 



EXHIBIT 10.1

     
 
  SERVICE AGREEMENT NO.     79356
 
  CONTROL NO.         2005-10-18-0020

FTS1 SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 1st day of November, 2005, by and
between:
Columbia Gulf Transmission Company
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS1 Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284, 223 of Subpart G of the Commission’s regulations.
Shipper warrants that service hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2005, and shall continue in full force and effect until October 31, 2010.
Shipper and Transporter agree to avail themselves of the Commission’s
pre-granted abandonment authority upon termination of this Agreement, subject to
any right of first refusal Shipper may have under the Commission’s Regulations
and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish the
Retainage percentage as described in the above-referenced Rate Schedule, unless
otherwise agreed to by the parties in writing and specified as an amendment to
this Service Agreement. Transporter may agree to discount its rate to Shipper
below Transporter’s maximum rate, but not less than Transporter’s minimum rate.
Such discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities; b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e. that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported)
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Commercial Services and notices to Shipper shall be
addressed to at the following until changed by either party by written notice:
Washington Gas Light Company
Energy Acquisition — Room 330
6801 Industrial Road
Springfield, VA 22151
ATTN: Ken Yagelski

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.      79356

 
  CONTROL NO.          2005-10-18-0020

FTS1 SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A

         
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.    4
 
  Control No       2005-10-18-0020

Appendix A to Service Agreement No.          79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for the purposes of
listing valid secondary interruptible receipt points and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Unbundling Reduction Option pursuant to Section 34 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions or Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the Maximum Daily Quantity, as applicable, set
forth in Transporter’s currently effective Rate Schedule            Appendix A,
Revision No, 0 with Shipper, which for such points set forth are incorporated by
reference.
CANCELLATION OF PREVIOUS APPENDIX A
Service changes pursuant to this Appendix A, Revision No. 4 shall commence as of
November 1, 2005. This Appendix A, Revision No. 4 shall cancel and supersede the
previous Appendix A, Revision No. 1 to the Service Agreement dated November 1,
2004. With the exception of this Appendix A, Revision No. 4, all other terms and
conditions of said Service Agreement shall remain in full force and effect.

         
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



Revision No. 4                       
Control No. 2005-10-18-0020
Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Transportation Demand 65,729 Dth/Day
Primary Receipt Points

                  Measuring   Foot-   Measuring   Maximum Daily Point No.   note
  Point Name   Quantity (Dth/Day)  
2700010
      CGT-RAYNE     35,729  
442
      KOCH-BARRON     30,000  

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 4
 
  Control No. 2005-10-18-0020

Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Primary Delivery Points

                  Measuring   Foot-   Measuring   Maximum Daily Point No.   note
  Point Name   Quantity (Dth/Day)  
801
      TCO-LEACH     65,729  

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.     79356
 
  CONTROL NO.         2005-10-18-0020

FTS1 SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 1st day of November, 2005, by and
between:
Columbia Gulf Transmission Company
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS1 Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284. 223 of Subpart G of the Commission’s regulations.
Shipper warrants that service hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2005, and shall continue in full force and effect until October 31, 2006.
Shipper and Transporter agree to avail themselves of the Commission’s
pre-granted abandonment authority upon termination of this Agreement, subject to
any right of first refusal Shipper may have under the Commission’s Regulations
and Transporter’s Tariff:
Section 3. Rates. Shipper shall pay Transporter the charges and furnish the
Retainage percentage as described in the above-referenced Rate Schedule, unless
otherwise agreed to by the parties in writing and specified as an amendment to
this Service Agreement Transporter may agree to discount its rate to Shipper
below Transporter’s maximum rate, but not less than Transporter’s minimum rate.
Such discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities; b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported).
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Commercial Services and notices to Shipper shall be
addressed to at the following until changed by either party by written notice:
Washington Gas Light Company
Energy Acquisition — Room 330
6801 Industrial Road
Springfield, VA 22151
ATTN: KenYagelski

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.       79356
 
  CONTROL. NO.      2005-10-18-0020

FTS1 SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A

         
 
  Washington Gas Light Company Name:    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     5
 
  Control No.       2005-10-18-0020

Appendix A to Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for the purposes of
listing valid secondary interruptible receipt points and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Unbundling Reduction Option pursuant to Section 34 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions or Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the Maximum Daily Quantity, as applicable, set
forth in Transporter’s currently effective Rate Schedule ___Appendix A, Revision
No. 0 with Shipper, which for such points set forth are incorporated by
reference.
CANCELLATION OF PREVIOUS APPENDIX A
Service changes pursuant to this Appendix A, Revision No. 5 shall commence as of
November 1, 2005. This Appendix A, Revision No. 5 shall cancel and supersede the
previous Appendix A, Revision No. 2 to the Service Agreement dated November 1 ,
2004. With the exception of this Appendix A, Revision No. 5 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

         
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     5
 
  Control No.       2005-10-18-0020

Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Transportation Demand 71,843 Dth/Day                     
Primary Receipt Points

                  Measuring   Foot-   Measuring   Maximum Daily Point No.   note
  Point Name   Quantity (Dth/Day)  
2700010
      CGT-RAYNE     71,843  

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     5
 
  Control No.       2005-10-18-0020

Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Primary Delivery Points

              Measuring   Foot -   Measuring   Maximum Daily Point No   note  
Point Name   Quantity (Dth/Day)  
801
      TCO-LEACH   71 ,843

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.       79356
 
  CONTROL. NO.          2005-10-18-0020

FTS1 SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 1st day of November, 2005, by and
between:
Columbia Gulf Transmission Company
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS1 Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284. 223 of Subpart G of the Commission’s regulations.
Shipper warrants that service hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2005, and shall continue in full force and effect until October 31, 2007.
Shipper and Transporter agree to avail themselves of the Commission’s
pre-granted abandonment authority upon termination of this Agreement, subject to
any right of first refusal Shipper may have under the Commission’s Regulations
and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish the
Retainage percentage as described in the above-referenced Rate Schedule, unless
otherwise agreed to by the parties in writing and specified as an amendment to
this Service Agreement. Transporter may agree to discount its rate to Shipper
below Transporter’s maximum rate, but not less than Transporter’s minimum rate.
Such discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities; b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported).
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Commercial Services and notices to Shipper shall be
addressed to at the following until changed by either party by written notice:
Washington Gas Light Company
Energy Acquisition — Room 330
6801 Industrial Road
Springfield, VA 22151
ATTN: Ken Yagelski

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.       79356
 
  CONTROL NO.           2005-10-18-0020

FTS1 SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A.

         
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     6
 
  Control No.       2005-10-18-0020

Appendix A to Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

The Master List of interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for the purposes of
listing valid secondary interruptible receipt points and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Unbundling Reduction Option pursuant to Section 34 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þNo (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions or Transporter’s FERC Gas Tariff.
o Yes þNo (Check applicable blank) All gas shall be delivered at existing points
of interconnection within the Maximum Daily Quantity, as applicable, set forth
in Transporter’s currently effective Rate Schedule            Appendix A,
Revision No. 0 with Shipper, which for such points set forth are incorporated by
reference.
CANCELLATION OF PREVIOUS APPENDIX A
Service changes pursuant to this Appendix A, Revision No 6 shall commence as of
November 1, 2005. This Appendix A, Revision No. 6 shall cancel and supersede the
previous Appendix A, Revision No. 3 to the Service Agreement dated
November 1,2004. With the exception of this Appendix A, Revision No. 6, all
other terms and conditions of said Service Agreement shall remain in full force
and effect.

         
 
  Washington Gas Light Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     6
 
  Control No.       2005-10-18-0020

Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Transportation Demand 71,843 Dth/Day                    
Primary Receipt Points

                  Measuring   Foot-   Measuring   Maximum Daily Point No.   note
  Point Name   Quantity (Dth/Day)  
2700010
      CGT-RAYNE     71,843  

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     6
 
  Control No.       2005-10-18-0020

Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Primary Delivery Points

                  Measuring   Foot-   Measuring   Maximum Daily Point No   note
  Point Name   Quantity (Dth/Day)  
801
      TCO-LEACH   71,843  

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.       79356
 
  CONTROL NO.           2005-10-18-0020

FTS1 SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 1st day of November, 2005, by and
between:
Columbia Gulf Transmission Company
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS1 Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284. 223 of Subpart G of the Commission’s regulations.
Shipper warrants that service hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2005, and shall continue in full force and effect until October 31, 2008.
Shipper and Transporter agree to avail themselves of the Commission’s
pre-granted abandonment authority upon termination of this Agreement, subject to
any right of first refusal Shipper may have under the Commission’s Regulations
and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish the
Retainage percentage as described in the above-referenced Rate Schedule, unless
otherwise agreed to by the parties in writing and specified as an amendment to
this Service Agreement. Transporter may agree to discount its rate to Shipper
below Transporter’s maximum rate, but not less than Transporter’s minimum rate.
Such discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities; b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported).
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention:    Manager — Commercial Services and notices to Shipper shall be
addressed to at the following until changed by either party by written notice:
Washington Gas Light Company
Energy Acquisition – Room 330
6801 Industrial Road
Springfield, VA 22151
ATTN: Ken Yagelski

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     7
 
  Control No.       2005-10-18-0020

Appendix A to Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for the purposes of
listing valid secondary interruptible receipt points and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory
Unbundling Reduction Option pursuant to Section 34 of the General Terms and
Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of
first refusal set forth from time to time in Section 4 of the General Terms and
Conditions or Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the Maximum Daily Quantity, as applicable, set
forth in Transporter’s currently effective Rate Schedule      Appendix A,
Revision No. 0 with Shipper, which for such points set forth are incorporated by
reference.
CANCELLATION OF PREVIOUS APPENDIX A
Service changes pursuant to this Appendix A, Revision No. 7 shall commence as of
November 1, 2005. This Appendix A, Revision No. 7 shall cancel and supersede the
previous Appendix A, Revision No. 0 to the Service Agreement dated November 1,
2004. With the exception of this Appendix A, Revision No. 7 , all other terms
and conditions of said Service Agreement shall remain in full force and effect.

         
 
  Washington Gas Light Company    
 
       
By:
     
 
       
Name:
     
Title:
 
   
 
       
Date:
       
 
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     7
 
  Control No.       2005-10-18-0020

Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Transportation Demand 71,843 Dth/Day                    
Primary Receipt Points

                  Measuring   Foot-   Measuring   Maximum Daily Point No.   note
  Point Name   Quantity (Dth/Day)  
2700010
      CGT-RAYNE     71,843  

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.     7
 
  Control No.       2005-10-18-0020

Appendix A to Processing Service Agreement No. 79356

     
Under Rate Schedule
  FTS1
 
   
Between (Transporter)
  Columbia Gulf Transmission Company
 
   
and (Shipper)
  Washington Gas Light Company

Primary Delivery Points

              Measuring   Foot-   Measuring   Maximum Daily Point No.   note  
Point Name   Quantity (Dth/Day)  
801
      TCO-LEACH   71 ,843

 